DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification submitted on 12 May 2021 has been entered.

Claim Objections
Claims 1, 3 and 20 are objected to because of the following informalities:  
In claim 1, line 6, after the term “portion” the term – of – should be inserted.
Claim 3 does not end in a period.  
In claim 20, line 8, after the term “portion” the term – of – should be inserted.
In claim 20, second last line, the term “ration” should be – ratio –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “treating the prepared vegetation with a first portion the condition water to form a first vegetative solution and first ash” is vague and indefinite as it is unclear as to how a first vegetative solution and first ash is formed as applicant does not recite that any ash is added or does not state how an ash is formed from the prepared vegetation as the claim merely recite treating the prepared vegetation with conditioned water to form a first vegetative solution and first ash.  Is the prepared vegetation subjected to a heating step to from the ash or is an ash simply mixed with the first vegetative solution?  The phrase “forming a hydration enhancing compound using the first vegetative solution and the first ash” is vague and indefinite as it is unclear as to how the hydration enhancing compound is formed from the first vegetative solution and the first ash.  Applicant merely recites “using” as to method of forming however it is unclear as to what is encompassed by the term “using”.  Clarification is requested.  Also it is unclear as to the type of ash which is recited in the claim.
	In claim 6, the phrase “the vegetative extract” lacks proper antecedent basis.
	In claim 7, the phrase “the vegetative extract” lacks proper antecedent basis.
In claim 20, the phrase “treating the prepared vegetation with a first portion the condition water to form a first vegetative solution and first ash” is vague and indefinite as it is unclear as to how a first vegetative solution and first ash is formed as applicant does not recite that any ash is added or does not state how an ash is formed from the prepared vegetation as the claim merely recite treating the prepared vegetation with conditioned water to form a first vegetative solution and first ash.  Is the prepared vegetation subjected to a heating step to from the ash or is an ash simply mixed with the first vegetative solution?  The phrase “forming a hydration enhancing compound using the first vegetative solution and the first ash” is vague and indefinite as it is unclear as to how the hydration enhancing compound is formed from the first vegetative solution and the first ash.  Applicant merely recites “using” as to method of forming however it is unclear as to what is encompassed by the term “using”.  Clarification is requested.  The phrase “adding the treatment composition to cement at a higher water:cement ratio than is commonly used” is vague and indefinite.  The phrase is indefinite as it seems to suggest the treatment composition is added to the cement at a higher ratio that commonly used treatment compositions and this is confusing and therefore vague and indefinite.  Is applicant trying to state that the treatment composition is used in place of the water normally added in an amount greater than the amount of water to be added or is it added in addition to water and in an amount greater than the water amount?  Clarification is requested.  Also, it is unclear as to the ratio encompassed by the phrase “commonly used”.  The phrase “commonly used” is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also it is unclear as to the type of ash which is recited in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106756920 A.
The reference teaches, in the abstract, an aqueous antioxidant composition which comprises 12-15 pts. wt. phytic acid (50 wt.%), 25-29 pts. wt. hydrogen peroxide (30 wt.%), 11-16 pts. wt. polyethylene glycol, 0.4-0.7 pt. wt. sodium dodecyl sulfate, 0.8-1.1 pt. wt. nano titanium dioxide, 2-3 pts. wt. straw ash, 0.6-0.9 pt. wt. urea phosphate, 4-6 pts. wt. palm wax emulsion, 0.7-0.9 pt. wt. benzotriazole, 6-8 pts. wt. polyaspartic acid, 4-6 pts. wt. grape seed extract, 2.5-2.9 pts. wt. vinyl triethoxysilane and deionized water.
The instant claims are met by the reference.
As for claim 13, the deionized water meets the conditioned water.  The grape seed extract meets the first vegetative extract, the straw ash meets the first vegetative ash and the titanium dioxide meets the mineral component.  While the reference does not recite that the composition is for improving cement performance, it should be noted that the preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).
As for claim 14, as it is known that deionized water has a total dissolved solids level of 0, this claim is met.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106565373 A.
The reference teaches, in the abstract, a soil fertilizer which comprises 5-8 wt.% limestone, 2-4 wt.% magnesium sulfate, 4-7 wt.% plant ash, 3-6 wt.% fly ash, 1-4 wt.% phosphogypsum, 2-5 wt.% ferrous sulfate, 3-5 wt.% fish bone meal, 6-10 wt.% straw powder, 2-5 wt.% carbendazim, 5-8 wt.% calcium lignosulfonate, 4-8 wt.% desulfurized waste, 5-10 wt.% farmyard manure, 7-15 wt.% auxiliary agent and purified water (remainder).  The auxiliary agent comprises 2-5 %mass natural plant extract, 3-6 %mass zinc sulfate, 1-3 %mass phosphoric acid, and nutrient solution (remainder).
The instant claim is met by the reference.
As for claim 1, the purified water meets the conditioned water.  The plant extract meets the first vegetative extract, the plant ash meets the first vegetative ash and the limestone meets the mineral component.  While the reference does not recite that the composition is for improving cement performance, it should be noted that the preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106417391 A.
The reference teaches, in the abstract, a biological agent which comprises 12 pts. wt. microbial agents, 20 pts. wt. plant extract, 5 pts. wt. attapulgite, 11 pts. wt. ash, 5 pts. wt. lignin sulfonate, 3 pts. wt. polyvinyl alcohol, 3 pts. wt. fatty alcohol polyoxyethylene ether, 2 pts. wt. propylene glycol, and 80 pts. wt. distilled water.  According to the examples (see machine translation) the ash is wood ash.
The instant claim is met by the reference.
As for claim 13, the distilled water meets the conditioned water.  The plant extract meets the first vegetative extract, the wood ash meets the first vegetative ash and the attapulgite meets the mineral component.  While the reference does not recite that the composition is for improving cement performance, it should be noted that the preamble limitation is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106756920 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 1, the deionized water meets the conditioned water.  The grape seed extract meets the first vegetative extract and the straw ash meets the first vegetative ash.  While the reference does not recite a method of making a treatment composition for improving cement performance, it should be noted that “Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546)”. The reference teaches the same components.  While it does not recite the same method steps, it is believed that the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claim 2, as it is known that deionized water has a total dissolved solids level of 0, this claim is met.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106615061 A.
The reference teaches, in the abstract, a method of preparing an antistaling agent comprising (i) weighing the raw material, (ii) adding 4-8 wt.% plant extract complex, 1-3 wt.% broken rape flower powder, 1-3 wt.% chitosan, 3-6 wt.% plant ash into 80-91 wt.% distilled water, mixing to obtain final product.
The instant claims are obvious over the reference.
As for claim 1, the distilled water meets the conditioned water.  The plant extract complex meets the first vegetative extract and the plant ash meets the first vegetative ash.  While the reference does not recite a method of making a treatment composition for improving cement performance, it should be noted that “Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546)”. The reference teaches the same components.  While it does not recite the same method steps, it is believed that the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Accordingly, based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106565373 A.
The reference was discussed previously.
As for claim 1, the distilled water meets the conditioned water.  The plant extract meets the first vegetative extract and the wood ash meets the first vegetative ash
While the reference does not recite a method of making a treatment composition for improving cement performance, it should be noted that “Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546)”. The reference teaches the same components.  While it does not recite the same method steps, it is believed that the result is the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Accordingly, based on the above reasoning, the instant claim is obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claims 3-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections and claim objections are overcome.
Claim 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the claimed limitations.

Information Disclosure Statement
The reference that was lined through on the IDS was not considered as the publication number is incorrect and therefore no publication can be found using the listed number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 18, 2022